Citation Nr: 1426924	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease or tremors, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a low back disability to include scoliosis and associated lower extremity numbness.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Muskogee, Oklahoma.

In September 2012, the Veteran testified in a hearing before the undersigned via videoconference.   A transcript of the hearing is associated with the claims file.

The contents of the claims file, including all records in the electronic (virtual) file, have been reviewed.  To the extent the record contains any argument or evidence that has not been considered by the agency of original jurisdiction (AOJ), the Veteran has waived AOJ consideration of that evidence.  See September 2012 Waiver by Veteran.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for Parkinson's disease and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a right hip disability.

2.  The Veteran does not currently suffer from a right shoulder disability.

3.  The Veteran's current low back disability did not begin during and is not otherwise etiologically related to his active service; the Veteran does not currently suffer from a disability characterized by leg numbness.

4.  The Veteran did not experience an in-service event or injury that may be associated with his current right hip, right shoulder, or low back conditions or symptoms, including pain and numbness.

5.  Prior to the promulgation of a decision in this appeal, the Veteran notified the Board that he intended to withdraw his appeal with respect to his claim of entitlement to a higher initial rating for tinnitus and that he accepted the most recent decision of the RO on that issue, a January 2011 Statement of the Case.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability, including as secondary to a service-connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for a right shoulder disability, including as secondary to a service-connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

3.  The criteria for service connection for a low back disability, to include scoliosis and associated numbness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for withdrawal of an appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim for an Increased Rating for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At the September 2012 video hearing, prior to the promulgation of a decision in the appeal, the undersigned confirmed with the Veteran and his representative that he did not intend to appeal the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus.  This understanding, as articulated by the undersigned, was transcribed in the record of the hearing.  The Board finds that the withdrawal at the hearing satisfies the procedural requirements of 38 C.F.R. § 20.204(b).

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




II.  Merits of the Remaining Claims

As noted in the introduction, the claims of entitlement to service connection for Parkinson's disease and for bilateral hearing loss have been remanded.  The claims of entitlement to service connection for a right hip disability, a right shoulder disability, and a low back disability, to include scoliosis and associated numbness, are the only claims remaining to be considered on their merits.  While the Veteran has not formally requested service connection on a secondary basis for his claimed hip and shoulder disabilities, he testified that those conditions are caused or aggravated by his back disability.  The Board will consider the merits of claims for service connection on a secondary basis for those disabilities too.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-12 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran has not been diagnosed with any condition listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to any of the claims addressed in this decision.

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  However, none of the alleged disabilities under consideration are listed among the conditions that may be presumed to be related to exposure to herbicides.  38 C.F.R. § 3.309(e).  Presumptive service connection on this basis is not warranted for any of the claims under consideration.

For disabilities that are not listed as chronic under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39; see also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (a Veteran may establish direct or secondary service connection even if the evidence does not warrant presumptive service connection).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Low Back Disability

The first obstacle to the Veteran's claim of entitlement to service connection for a low back disability is an in-service event or injury.  Shedden, 381 F.3d at 1167.  The Veteran claims that, in 1968 while serving in Vietnam as a radio repairman, he injured his back while picking up radio equipment.  See September 2012 Hearing Tr. at 8-9.  The Veteran did not report any injury at the time.  Id.  He testified that he did not seek medical treatment because he "didn't think there was really any need in it" and he assumed the military medical personnel would only "give [him] some pills to take or whatever."  Id. at 9.  The Veteran testified that members of the military did not go to sick call very often in war.  Id.  The Board notes that the Veteran did not complain of or seek treatment for a low back condition, including pain, numbness, or any other low back symptoms, during the remainder of his time in service.  The results of several in-service medical examinations, including in 1971, 1974, and 1975, all found no abnormalities with respect to the Veteran's back and, in the Reports on Medical History included in his service record, the Veteran specifically disclaimed any "recurrent back pain" and did not otherwise note a prior injury or symptoms of a prior injury.  During his April 2012 Agent Orange Registry Examination, he indicated that the only medical problem he experienced during his service in Vietnam was "diarrhea daily."  In short, there are no service records, "buddy statements", or other evidence of record to corroborate the Veteran's testimony regarding his in-service experience and the records that do exist tend to be inconsistent with the Veteran's testimony regarding his in-service experiences.  The Board finds it less likely than not that the Veteran suffered an in-service injury to his back.  Caluza, 7 Vet. App. at 511-12; Wood, 1 Vet. App. at 192.  The Veteran's claim will be denied.

However, the Board notes that, even if it were to credit the Veteran's testimony of an in-service injury to his back, the evidence is against finding a causal nexus.  Assuming that his diagnosis of dextroscoliosis "with no acute process" is sufficient evidence of a current disability, the evidence of record does not establish a nexus between the alleged, unreported, in-service injury and the current detrorotoscoliosis.

No medical professional has opined that the Veteran's current dextroscoliosis was caused by or is otherwise etiologically related to the alleged in-service low back injury.  The medical evidence that is of record, including an exit examination indicating no abnormalities of the spine and a more current evaluation assessing only dextrorotoscoliosis "with no acute process", weighs against the Veteran's claim.  See September 2010 VA Radiology Report.  Likewise, the Veteran's back pain has not been continuous, but is, instead, occasional.  See September 2010 VA Primary Care Note.  In addition, the long delay between the Veteran's service and his first documented complaints to a medical professional weighs against finding a causal nexus between the Veteran's active service and any back disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("evidence of a prolonged period without medical complaint" is a factor that the Board may consider).

The only favorable nexus evidence consists of the Veteran's lay opinions.  However, the record does not indicate that this Veteran has the medical training, knowledge, or experience to diagnose or opine on the etiology of his back pain, his dextrorotoscoliosis, or any allegedly associated numbness.  Because opinions regarding both the proper diagnosis and the etiology of these sorts of conditions generally require sophisticated medical tests and/or specialized medical expertise, the Board finds the Veteran is not competent to provide diagnostic or etiological opinions.  Jandreau, 492 F.3d at 1377.

The Board also notes that the Veteran has impliedly suggested that his scoliosis or his symptoms associated with a claimed low back disability are somehow related to exposure to herbicides (Agent Orange).  See, e.g., August 2010 Notice of Disagreement (listing the claims under consideration, but only explicitly linking his alleged Parkinson's disease to herbicide exposure as a presumptive condition).  The Veteran's only diagnosed low back condition is dextrorotoscoliosis which is not a condition presumptively caused by herbicide exposure under 38 C.F.R. § 3.309(e).  There is no other indication in the record, other than the Veteran's implied assertion, that scoliosis can possibly be caused by exposure to herbicides.  Likewise, the record contains no opinion, other than the Veteran's implied but non-specific assertions, indicating that any of the Veteran's other symptoms, including pain and numbness, may be associated with his presumed exposure to herbicides.  The record is devoid of competent evidence of a nexus between the Veteran's presumed herbicide exposure and any current low back condition or symptoms.

The weight of the evidence is against finding that the Veteran's dextrorotoscoliosis, or any other low back condition which allegedly contributes to the Veteran's generalized complaints of occasional back pain and associated numbness, is etiologically related to an event or injury during his active service.  Shedden, 381 F.3d at 1167.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a back disability to include scoliosis is denied.

Right Hip and Right Shoulder Disabilities

The Veteran has specifically argued that the relevant in-service event or injury with respect to his alleged right hip and right shoulder disabilities is the alleged injury in 1968 incurred while picking up radio equipment.  See September 2012 Hearing Tr. at 8-9.  As the Board has already found that the evidence is against finding that the alleged in-service injury actually occurred, the criteria for service connection for right hip and right shoulder disabilities have not been met.  Shedden, 381 F.3d at 1167 (an in-service event or injury is a necessary element of a service connection claim).

In addition, the evidence of record is against finding that the Veteran has either a right hip disability or a right shoulder disability.  While the Veteran has complained of right hip pain and right shoulder pain, he has never been diagnosed with either a right hip disability or a right shoulder disability.  The Board acknowledges the Veteran's subjective symptoms of right hip and right shoulder pain, but that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran relies on an April 2010 VA Agent Orange Registry Examination as evidence of a current right hip or right shoulder disability.  However, the examination only resulted in an "assessment" of "[j]oint pain shoulders, hip."  The assessment is a verbatim restatement of the symptoms recorded earlier in the report based on the Veteran's statements to the examining physician.  With respect to his own, objective findings, the examiner explicitly indicated that his examination revealed no abnormalities of the extremities, including specific notations regarding the Veteran's muscles, joints, edema, ambulation, and coordination.  Moreover, as noted above, pain is not a disability.  The results of the examination do not establish, at least as likely as not, that the Veteran has either a current right hip disability or a current right shoulder disability.

The Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition or opine on the etiology of symptoms he experiences, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis or etiology of his subjective symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012). The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose a condition characterized by right hip pain or right shoulder pain which, generally, requires sophisticated diagnostic testing and medical expertise to accurately diagnose.  The Board finds that the Veteran is not competent to opine on the correct diagnosis or etiology of his symptoms of either right hip pain or right shoulder pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The evidence is against finding the Veteran has either a current right hip disability or a right shoulder disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the criteria for establishing service connection for either a right hip disability or a right shoulder disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  The same principle precludes the grant of service connection for either of these alleged conditions on a secondary basis, so that alternative theory will not be further discussed.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a hip disability, entitlement to service connection for a shoulder disability, and entitlement to service connection for a leg disability are denied.

Duties to Assist and Notify

The RO official or Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the September 2012 videoconference hearing, the undersigned VLJ discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the criteria for service connection, that he understood how to establish service connection based on exposure to herbicides, and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued April 2010 and June 2011 letters which advised the Veteran of the criteria for service connection prior to the initial adjudication of his claims.  VA has provided additional notice letters to the Veteran and has identified for the Veteran the unsatisfied elements of successful claims in rating decisions, statements of the case, and at his videoconference hearing.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

The Veteran does not allege that he has been prejudiced by any lack of notice and no defect in notice is apparent from the record.  The record, including the Veteran's testimony at his 2012 hearing, demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran has not been afforded a VA examination with respect to his alleged right hip disability, right shoulder disability, or low back disability, to include scoliosis and associated numbness.  However, VA is not required to provide an examination in every case.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet.App. at 83.

The Board has previously found that the evidence does not establish that an event, injury, or disease occurred in service.  Therefore, one of the essential elements to obtain an examination has not been met for any of the claims under consideration and the Veteran is not entitled to an examination.  McLendon, 20 Vet.App. at 81-86.

In addition, the Board finds that the evidence does not indicate that any of the Veteran's claimed conditions may be associated with his active service.  The Board has previously discussed the evidence relevant to a determination regarding a causal nexus between the alleged in-service injury and the Veteran's scoliosis.  The Board will not repeat the evidence, but reiterates that there are no medical opinions even suggesting an association between the scoliosis and the Veteran's service and the Veteran has not proffered any competent testimony on that issue.  The same is true with respect to the Veteran's symptoms of low back, right hip, and right shoulder pain and of leg numbness.  No medical professional has offered an opinion indicating that the Veteran's symptoms may be associated with an in-service event or injury. 

However, the Board recognizes that the McLendon standard does not require "competent medical evidence" tending to establish an association.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The evidence still does not satisfy the McLendon standard, because there is no other competent evidence in favor of the assertion of a causal nexus.    The Veteran's "conclusory generalized statement that his [active service] caused his present medical problems", or that his hip and shoulder symptoms are related to his back, is not sufficient to meet the McLendon standard in the circumstances of this case.  Id. at 1278.  For instance, the Veteran has not identified any medical process by which his active service experiences, as described, could have caused his current symptoms, particularly given the affirmative medical evidence against finding any active pathology capable of producing those symptoms.

If the Board were to accept a generalized statement that an in-service back injury from lifting a heavy object, which did not result in any reported in-service symptoms and did not require any in-service treatment, is associated with generalized, occasional back pain, right hip pain, right shoulder pain, or leg numbness several decades later, the Board would be required "to provide [] examinations as a matter of course in virtually every veteran's disability case" involving generalized back pain.  Id.  Congress did not intend that result.  Id.  The Board finds that the Veteran's generalized, conclusory allegations, viewed in the context of the other evidence of record, do not indicate, as contemplated by the relevant statute, that his currently alleged low back, right hip, or right shoulder disabilities or symptoms "may be associated" with his active service.

Similarly, in-service exposure to herbicides alone is not a sufficient indication that the Veteran's low back, right hip, or right shoulder symptoms may be associated with his active service.  No medical professional has even speculated on the possibility of a connection and the Veteran has not offered an explicit opinion that his current symptoms, consisting primarily of back and joint pain, are etiologically related to herbicide exposure.  Where (1) the Veteran has explicitly linked only his Parkinson's symptoms with herbicide exposure, (2) the Veteran suffers from no other condition presumptively related to herbicide exposure, and (3) there is no other evidence indicating an association, the Board finds the record does not indicate that the Veteran's back, hip, or shoulder symptoms may be associated with herbicide exposure.

In sum, the Veteran does not meet the criteria for obtaining a VA examination with respect to his claims of entitlement to service connection for a low back disability (to include scoliosis and associated numbness), a right hip disability, or a right shoulder disability.  The evidence is not in equipoise.  The standards set forth in 38 U.S.C. § 5103A(d)(2) have not been met and the Veteran is not entitled to a VA examination with respect to the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Waters, 601 F.3d at 1277-79.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

With respect to the claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus, the appeal is dismissed.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a back disability, including scoliosis and associated numbness, is denied.


REMAND

The Veteran was presumptively exposed to herbicides during his service in Vietnam, he has persistent/recurrent symptoms consisting of tremors, his symptoms could be symptomatic of Parkinson's disease, and Parkinson's disease is on the list of conditions presumptively related to herbicide exposure.  See 38 U.S.C.A § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  Given the Veteran's symptoms of tremors and the presumptions relating to herbicide exposure, remand is required for a neurological examination to assess the nature and etiology of any current disability characterized by tremors.  McLendon, 20 Vet.App. at 81-86; see also Gilbert, 1 Vet. App. at 53-56 (Veterans entitled to the benefit of the doubt).

With respect to the hearing loss claims, the Veteran's June 2010 VA audiological examination report indicates that results were unreliable.  Because the results were unreliable, the RO apparently re-scheduled the Veteran for a second examination to be conducted in November 2010. However, the Veteran did not appear.  The Veteran has testified that he did not receive notice of that examination, but would have appeared if he had received notice.  The Veteran has appeared for every other scheduled examination and, so, the Board finds the Veteran's testimony credible.  Therefore, the Veteran has established good cause and the Veteran is entitled to a rescheduled examination for the purpose of determining the extent and etiology of his bilateral hearing loss.  See, e.g., 38 C.F.R. § 3.655(a); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's hand tremors.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have Parkinson's disease or any other current disability characterized by hand tremors?  If so, identify each such disability and describe the nature of and the appropriate diagnosis for each such disability.

b.  For each of the Veteran's current disabilities identified in (a), including Parkinson's disease if that condition is diagnosed, is it at least as likely as not (probability of at least 50 percent) that the Veteran's disability is etiologically related to his active service?

The examiner should assume that the Veteran was exposed to herbicides, including Agent Orange, during his active service.  The examiner should understand that, although there is a potentially applicable presumption with respect to Parkinson's disease, the Veteran is entitled to a medical opinion addressing direct service connection based on medical principles if, for any reason, the Veteran fails to qualify for the legal presumption.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the extent and etiology of the Veteran's current bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have hearing loss in either, or both, of his ears?  If so, what is the nature and extent of that hearing loss?

b.  If the examiner determines that the Veteran has hearing loss in either or both ears, is it at least as likely as not (probability of at least 50 percent) that the Veteran's hearing loss is etiologically related to his active service?

The examiner should assume that the Veteran did experience in-service acoustic trauma, including helicopter noise, gunshots, explosions, and radio noise.  Also, the examiner should note that it has been established for VA purposes that the Veteran's tinnitus first occurred during active service and has been continuous since that time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for bilateral hearing loss.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


